WHEREAS this Court, having received and filed on November 16, 1978, a Certificate of Conviction of Norman J. Bernstein, upon a plea of Nolo Contendere on October 13, 1978, to a violation of 13 V.S.A. § 2531, in State of Vermont v. Norman J. Bernstein, Docket No. 895-78 WmCr (as amended); and
WHEREAS this Court has issued to the said Norman J. Bernstein, an Order of Suspension from the practice of law before the Courts of this State, dated November 16, 1978, a copy thereof hereto attached;
NOW THEREFORE pursuant to the provisions of Administrative Order No. 9, Rule XII (d), M. Jerome Diamond, Attorney General for the State of Vermont, is hereby ORDERED to institute forthwith formal presentment proceedings in this Court against the said Norman J. Bernstein.
DONE in Chambers, in the City of Montpelier, County of Washington, this 16th day of November, 1978.